Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 1 of 14 PagelD #: 1344

i Moritt Hock
Q & Hamroffir

ATTORNEYS AT La W

Danielle Marlow, Esq.

Partner

Direct Dial: (516) 880-7205
Email: dmarlow@moritthock.com

August 20, 2019

Via ECF

The Honorable Magistrate Judge James Orenstein
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: — Stevens Baldo Light, PLLC y. Anthony J. Delluniversita, et al.,
Civil Action No.: 2:18-cv-1600

Dear J udge Orenstein:

This firm was recently retained to represent Defendants Paul A. Delluniversita (“Paul”),
Kelly Walsh (“Kelly”), and Gail A. Delluniversita (“Gail,” and collectively, the “Non-Debtor
Defendants”). We write pursuant to the Court’s Order dated July 24, 2019 (ECF Doc No. 121)
to certify that we have obtained a copy of the transcript of the minutes of the proceedings before
this Court on July 24, 2019. A copy of the transcript is enclosed.

We stand ready should the Court need anything further.

 

Danielle J. Marlow

cc: Kenneth G. Walsh, Esq. (via ECF)

 

400 Garden City Plaza, Garden City, New York 11530 | P: 516.873.2000 | F: 516.873.2010 | www.moritthock.com
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 2 of 14 PagelD #: 1345

10

11

12

13

14

15

16

17

18

19

20

al

22

23

a4

25

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

wi ee xX
STEVENS BALDO & LIGHTY, PLLC,
18-CV-01600 (MKB)
Plaintiff,
: 225 Cadman Plaza
Vv. : Brooklyn, New York
DELLUNIVERSITA, et al.,
Defendants. : July 24, 2019
nae X

TRANSCRIPT OF CIVIL CAUSE FOR STATUS CONFERENCE
BEFORE THE HONORABLE JAMES ORENSTEIN
UNITED STATES MAGISTRATE JUDGE

APPEARANCES:
For the Plaintifet: KENNETH G. WALSH, ESQ.
100 S. Bedford Road
Mt. Kisco, New York 10549
For the Defendants: NO APPEARANCE
Court Transcriber: SHARI RIEMER, CET-805

TypeWrite Word Processing Service
211 North Milton Road
Saratoga Springs, New York 12866

Proceedings recorded by electronic sound recording, transcript

 

 

produced by transcription service.

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 3 of 14 PagelD #: 1346

10

Li

12

13

14

15

16

17

18

19

20

21

22

23

a4

25

 

-€Proceedings began at 10:04 a.m.)

THE CLERK: Civil Cause for a Status Conference,
Stevens Baldo & Lighty, PLLC v. Delluniversita, et al., Docket
No. 18-CV-1600.

Would you please state your appearance for the
record?

MR. WALSH: Kenneth G. Walsh on behalf of the
plaintiff.

THE COURT: Good morning. We have no appearance for
any of the defendants. Have you been in contact with Mr.
Delluniversita?

MR. WALSH: Yes. I spoke to him yesterday.

THE COURT: And he knows about the proceeding as far
as you know?

MR. WALSH: Yes.

THE COURT: Clearly the docket had given him
sufficient notice. Do you know if his co-defendants were
planning to be here now that he’s withdrawing? Don’t get up
every time.

MR. WALSH: He said that they were looking -- they
had contacted a law firm.

THE COURT: Okay. Well, to minimize the prej -- I
haven't yet granted the application to withdraw as counsel of
record. I wanted to wait until after today’s conference in

the event that Mr. -- Attorney Delluniversita showed up but

 

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 4 of 14 PagelD #: 1347

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

3
the other defendants did not so that they would be represented
but even he has not shown up.

To minimize the resulting prejudice from the lack of
representation of today’s proceeding I’1ll order the defendants
collectively to secure the minutes of today’s proceeding and
to certify compliance within 30 days.

Mr. Walsh, I’ve got your motion for sanctions.

First of all, tell me what you do and don’t have because there
seems to be some disagreement about that.

MR. WALSH: It appears now that the judgment
debtor’s name was taken off of a joint account with Gail.

THE COURT: When you talk about the judgment debtor
you're referring to --

MR. WALSH: Anthony J.

THE COURT: Anthony J., okay.

MR. WALSH: They had a joint account. During the
Malaveno [Ph.] case the joint account was being used and then
as that proceeding progressed and it appeared that a judgment
was coming his name was taken off but the banking activity
continues. It’s very similar.

THE COURT: Mr. Walsh, I’m sure you’re quite
exercised about that but that’s entirely unresponsive to my
request.

MR. WALSH: All right. Okay.

THE COURT: If you would be so kind you have a

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 5 of 14 PagelD #: 1348

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

request for relief here. I’m trying to -- based on their
failure to provide you certain discovery. I'‘d be grateful if
you would tell me which discovery that you’re seeking they
haven't yet provided because there’s a dispute about that.

MR. WALSH: Very well. Request 10 through 12
concern North Babylon property. I've received nothing.

THE COURT: Okay.

MR. WALSH: The Lantana property is encompassed in
Request 13 through 16, nothing. They purchased a 2006 BMW 640
convertible. Those are encompassing Requests 17 and 18. I’ve
got nothing with respect to those.

THE COURT: Can you go through the request in order?
First of all, the tax returns. Have you gotten them?

MR. WALSH: Tax returns. I have 2012, 2015 and ‘16.

THE COURT: Those weren’t the only ones you had
requested; correct?

MR. WALSH: I asked for six years. So I’ve got half
of them.

THE COURT: Okay. Let me make a note here.

[Pause in proceedings.]

THE COURT: So you say tax returns. You’re still
missing which years?

MR. WALSH: I’m missing 2013 and ‘14, 2017 and ‘18.
They say they didn’t file 2018 yet.

THE COURT: Request No. 2, bank investment -- bank

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 6 of 14 PagelD #: 1349

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

or investment accounts had during the relevant time period
including deposited checks drawn on PCAs TD Bank account and
checks listed in Schedule B in the second amended complaint.
Where do you stand on that?

MR. WALSH: It appears that they have provided the
bank accounts.
(Phone ringing)

THE COURT: Please turn that off and make sure it
doesn’t ring again.

MR. WALSH: I’m sorry.

THE COURT: So -- sorry. I’m trying to keep doing

this in an orderly way. So for Request No. 2 you've gotten

that?
MR. WALSH: I've got bank accounts yes, Your Honor.
THE COURT: Okay. Let me just go back to make a
note.
[Pause in proceedings.]
THE COURT: On the first one -- bear with me for a
moment .

[Pause in proceedings.]
THE COURT: All right. So that’s the second
request. What else haven’t they provided?
MR. WALSH: They haven’t provided any documents
concerning the Mass Mutual account in which they were funding

an IRA for the judgment debtor Anthony J. Delluniversita,

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 7 of 14 PagelID#: 1350

10

Li

12

13

14

15

16

L7

18

19

20

21

22

23

24

25

 

 

THE COURT: What else? Anything else?

MR. WALSH: That would take us from Request 5
through 9 which are all investment grade or type accounts. I
haven’t seen anything or I haven’t received any communication
from their counsel that they don’t have these documents or
they don’t exist.

THE COURT: I’m sorry. What was the last part? You
haven't had them say --

MR. WALSH: I haven’t heard whether or not they even
have -- ever had those type of accounts.

THE COURT: Okay.

MR. WALSH: Request 10 concerns the North Babylon
property and the transfer. I haven't received a single
document responsive to that request nor have I received
anything for Request No. 11 which talks about the
consideration in which that was given for the transfers that
are alleged in the complaint.

12, I haven't received anything concerning the
maintenance of the North Babylon account. Request 13 through
16 referred -- are with respect to the Lantana, Florida
property. I haven't received anything. That property is
listed for sale. I haven’t gotten anything.

THE COURT: All right. Go ahead.

MR. WALSH: 17 through 18 concerns the 2016 BMW that

was purchased. Request 19 and 20 talk about the fair

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 8 of 14 PagelD #: 1351

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

consideration they gave to PCA or the transfers that are
alleged in the complaint. 21 through 23 concerns any interest
in PCA or any other business -- any other entity involved in
the coin business.

THE COURT: And you haven’t received anything on
that?

MR. WALSH: With respect to that, Your Honor,
they’ve produced bank statements for an entity CNS Consulting
Agency.

THE COURT: But does that respond to the inquiry?

MR. WALSH: Not entirely. It doesn’t tell me --

THE COURT: What are you missing?

MR. WALSH: Well, it doesn’t tell me who is the
owner of that entity.

THE COURT: Well, but this isn’t an interrogatory.
This is a demand for records.

MR. WALSH: I understand.

THE COURT: So what records haven't they provided?

MR. WALSH: Okay. Shareholder agreement and other
corporate documents.

THE COURT: For PCA?

MR. WALSH: For the new entity, this new entity.

THE COURT: Okay.

MR. WALSH: Or PCA. Either.

THE COURT: Okay. I don’t think that there is a

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 9 of 14 PagelD #: 1352

10

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

8
sufficient record of non compliance or other willfulness to
justify at this point striking the answer or finding them in
default primarily because I’m not convinced that lesser
Sanctions won’t suffice. That said -- I’m sorry. Bring me up

to date on the payment of your fees for the -- nothing?

MR. WALSH: Nothing.

THE COURT: What have you sent them in terms of the
bill of costs?

MR. WALSH: I sent them an email, several emails and
a letter.

THE COURT: So submit a bill of costs promptly as
well as your -- I’m granting your motion for sanctions. So
submit a bill of costs for today’s motion as well. Please
make them reasonable. I/’11 certainly give the defendants an
opportunity to respond as to the amount including the amount
of hours and the hourly rate but their failure to provide
discovery in response to my previous order and their failure
to appear as required today I think warrants an award of
costs.

In terms of other relief, in addition to ordering
the defendants to provide all outstanding discovery item by
item as set forth on the record of today’s proceeding, which
I'll require them to do within one week, I will impose
remedial sanctions for the repeated failures to comply up

until today but not dispositive relief.

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 10 of 14 PagelD #: 1353

10
11
12
13
14
15
16
17
18
19
20
21

22

23.

24

25

 

 

9

To some extent -- I want to hear your views on this.
I think that an appropriate remedy is preclusion of evidence
on the matters to which the request for discovery pertains but
I recognize that there may be other areas which your lack of
discovery impedes your ability to present a case as opposed to
impedes your ability to prepare for theirs.

So what would you propose in terms of preclusion of
evidence and to the extent that the lack of information
impedes your ability to present a case what would you propose?

MR. WALSH: I would focus, Your Honor, on Requests
19 and 20 concerning the fair consideration given to PCA by
the defendants for the items that were paid to them as alleged
in the second amended complaint.

THE COURT: So preclude them from providing --

MR. WALSH: Any testimony or documentary evidence
concerning consideration given.

THE COURT: I think that’s a properly tailored
sanction and I will so order it.

Is there any remedy other than that that you’re
seeking? I know you're seeking dispositive relief. I’m
denying that request based on the current record. I don’t
think that -- I’m not saying that it might not be warranted at
some point.

MR. WALSH: As you instructed several weeks ago I

want to get to the merits of the case and I want the discovery

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 11 of 14 PagelD #: 1354

10

il

12

13

14

15

16

17

18

19

20

2

22

230

24

25

 

 

10
to do that. I don’t want to engage in discovery disputes with
the defendants. I just want to get it. I just want to get it
and tee this case up for summary judgment.

THE COURT: So is there any further relief that
you're seeking in terms of the discovery sanctions?

MR. WALSH; No.

THE COURT: So to sum up I’m going to grant in part
the motion for sanctions. I’m denying the request for
dispositive relief. The defendants shall within one week --
so by July 31st provide all responsive documents and records
within their possession, custody or control responsive to all
outstanding discovery requests without objections which have
been waived. To the extent that -- I’m sorry.

Each -- they must respond to each outstanding
discovery request individually designating the items
specifically responsive to that request.

To the extent that there are any items, any
responsive items that they claim no longer to have the
defendant in whose custody, possession or control the
documents or records were previously before their disposition
that defendant must provide an affidavit describing in detail
the disposition of the missing items.

To the extent that the response is the defendant has
never had responsive items they must say so in an affidavit.

I am going to pursuant to Rule 37 preclude all of

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 12 of 14 PagelD #: 1355

10

121

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

11
the defendants from offering in evidence any testimony or
exhibit supporting the proposition that there was fair
consideration for PCA.

And going back to providing discovery, to the extent
that any information sought by the discovery requests is in
the hands of a third party, whether it’s an accountant or the
IRS or a bank or anyone else, defendants must identify with
specificity the third party custodian and execute an
authorization for that custodian to release the pertinent
documents.

Do you have anything else for today?

MR. WALSH: Your Honor, there’s a housekeeping
measure. You've set a schedule for depositions.

THE COURT: Yes.

MR. WALSH: I have not heard about the condition of
Anthony J. Delluniversita and my client, Lynn Stevens, has a
conflict on Friday to have his -- his wife passed away a month
or so ago and they're having a church service.

THE COURT: I’m not getting into --

MR. WALSH: I/’11 --

THE COURT: I’m not getting the deposition schedule
again. You folks failed to do the simple task that --

MR. WALSH: Your --

THE COURT: Don’t interrupt.

MR. WALSH: Sorry.

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 13 of 14 PagelD #: 1356

10

11

12

13

14

15

16

17

18

19

20

al

22

23

24

25

 

 

12

THE COURT: You guys have had plenty of opportunity
to act like lawyers and agree on a schedule. You've been
unable to do so. There’s plenty of blame to go around on this
one.

MR. WALSH: Your Honor --

THE COURT: I’m not finished. I gave you plenty of
warning about how I would handle it. It didn’t change your
conduct. So I gave you a schedule. That schedule sticks. If
you can agree on changing it by all means do so. If you can’t
agree then a party that fails to produce a witness is required
can’t produce that witness at trial. The party that fails to
question when given an opportunity to do so waives that. I’m
not getting into this any further.

Anything else for today?

MR. WALSH: May I make a protective order?

THE COURT: You can file on the docket any motion
that you like. I’m not going to rule on it on a new. motion in
your adversary'’s absence.

Have a good day.

(Proceedings concluded at 10:21 a.m.)

kk kek Ok

 

 
Case 2:18-cv-01600-MKB-JO Document 136 Filed 08/20/19 Page 14 of 14 PagelD #: 1357

10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

 

 

I certify that the foregoing is a court transcript from

13

an electronic sound recording of the proceedings in the above-

entitled matter.

Dated:

August 20,

2019

A Me

 

Shari Riemer,

CET-805

 

 
